DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 4, 2021 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

     Each of independent claims 1, 11, and 16 claims reducing or eliminating a non-conducting stress (NCS) condition or a TDDB condition of a component of a word line driver; but it is not clear to one of ordinary skill in the art from reading the specification or description why it would be expected that the NCS or TDDB condition disclosed by Applicant (see FIG. 3B or FIG. 3C, for example) would be reduced or eliminated, and that Applicant understood how or why.

     Specifically, the disclosure teaches the NCS condition 122 in FIG. 3B and the TDDB condition 124 in FIG. 3C, and states that timing diagram 152 in FIG. 4 achieves reducing or eliminating NCS or TDDB relative to a timing diagram 150, which would be modified into 152 in order to enjoy the benefits of the invention.  It is important to note that neither NCS nor TDDB was disclosed as being present in each of conditions 120 of FIG. 3A and 126 of FIG. 3D.
     When one of ordinary skill in the art looks at the timing diagram 150 of FIG. 4, it is observed that from time T2 to time T3, which is the majority of the operating time window, the bias condition matches that of 120 in FIG. 3A, which was not identified or 
    When the same person of ordinary skill in the art then looks at the timing diagram of 152, which is the claimed invention, it is observed that no voltage levels were changed in the time window of T1 to T2 and in the time window of T3 to T4.  Therefore, one of ordinary skill in the art does not see a reduction or an elimination of TDDB or NCS in FIG. 4.  The timing diagram 152 merely changes the bias condition of FIG. 3A in a time window between T2 and T3, wherein no problem of NCS or TDDB was identified as being originally present.  
     Putting aside the fact that Applicant did not disclose NCS or TDDB being present in the bias condition 120 of FIG. 3A, it is unknown why one of ordinary skill in the art would expect from reading the disclosure that NCS or TDDB would be reduced or eliminated in FIG. 3A by changing PH to 3.2V and GR to 2.2V as is disclosed in timing diagram 152 especially since Applicant did not disclose a critical relationship between any single 
          Hence, the claim(s) contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

     More details for reasons. 
     Each of independent claims 1, 11, and 16 claims reducing or eliminating a non-conducting stress (NCS) condition or a TDDB condition or a combination thereof of a component of a word line driver; but it not clear to one of ordinary skill in the art from reading the specification or description why it would be expected that the NCS or TDDB condition disclosed by Applicant (see FIG. 3B or FIG. 3C, for example) would be reduced or eliminated, and that Applicant understood how or why.



     Specifically, the disclosure teaches the NCS condition in FIG. 3B and the TDDB condition in FIG. 3C, and states that timing diagram 152 in FIG. 4 has achieved that which is claimed; however, one observes that the TDDB condition from T3-T4 still exists, which matches the condition of FIG. 3C, which was the problem to be solved.  Both timing diagrams 150 and 152 still comprise the TDDB conditions during T1 to T2 and T3-T4.  Since there is no timing diagram of the device with the NCS problem then a reduction in or elimination of NCS has not been illustrated or seen or understood to be present in Applicant’s invention according to one of ordinary skill in the art.  
     In [0041] Applicant states “timing diagram 152 may be a modification of the timing diagram 150 with timings to reduce or eliminate NCS and/or TDDB” but it is not understood relative to what has TDDB been reduced and it has not been eliminated since a TDDB condition still exists from T1 to T2 and T3-T4 in the timing diagram. 
     It appears that Applicant argues and intends to teach that the act of reducing the PH voltage from 4.2V to 3.2V and/or the GR voltage from 3.2V to 2.2V within the time window of T2 to T3 in timing diagram 152 reduces or eliminates NCS and/or TDDB relative to the timing diagram 150 but it is not clear why one of ordinary skill in the art would expect such a result or that Applicant even understood why particularly since NO TDDB and NO NCS condition was even disclosed as existing in the time period from T2 to T3 in the first place (ie in timing diagram 150).  Again, the bias condition from T2 to T3 in the timing diagram 150 matches the condition illustrated in FIG. 3A, which was not disclosed by Applicant to have the NCS or the TDDB condition so one of ordinary skill in the art would expect that neither NCS nor TDDB would be reduced or eliminated within .  

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable 

     For reasons similar to or same as above in written description, the claimed subject matter, namely reducing or eliminating a non-conducting stress (NCS) condition, a time dependent temperature instability (TDDB) condition, or a combination thereof, of the first switching device, of the second switching device, or of a combination thereof, was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

     Each of independent claims 1, 11, and 16 claims reducing or eliminating a non-conducting stress (NCS) condition or a TDDB condition or a combination thereof of a component of a word line driver; but it is not clear to one of ordinary skill in the art from reading the specification or description how or why the invention would work in reducing or eliminating the NCS or TDDB condition since no reducing or eliminating of the NCS or TDDB conditions, as defined by Applicant (see FIG. 3B-C), are observed, and hence it is not clear how one of ordinary skill in the art would be enabled to make and/or use the claimed invention.

     Specifically, the disclosure teaches the NCS condition 122 in FIG. 3B and the TDDB condition 124 in FIG. 3C, and states that timing diagram 152 in FIG. 4 achieves reducing or eliminating NCS or TDDB relative to a timing diagram 150, which would be 
     When one of ordinary skill in the art looks at the timing diagram 150 of FIG. 4, it is observed that from time T2 to time T3, which is the majority of the operating time window, the bias condition matches that of 120 in FIG. 3A, which was not identified or disclosed as having a problem such as an NCS or TDDB condition. So no problem to be solved (reduced or eliminated) to begin with is even observed in 150 from time T2 to T3.  In addition, one observes that the bias condition in the sliver of time T1 to T2 and in the sliver of time T3 to T4 matches the bias condition of 124 in FIG. 3C that experiences TDDB.  Hence, one of ordinary skill in the art from looking at FIG. 4 while taking into consideration the entire disclosure would expect the invention to reduce or eliminate TDDB in the time window of T1 to T2 and/or in the time window of T3 to T4 but such reduction or elimination is not seen.
    When the same person of ordinary skill in the art then looks at the timing diagram of 152, which is the claimed invention, it is observed that no voltage levels were changed in the time window of T1 to T2 and in the time window of T3 to T4.  Therefore, one of ordinary skill in the art does not see a reduction or an elimination of TDDB or NCS in timing diagram 152 relative to timing diagram 150 in FIG. 4.  The timing diagram 152 merely changes the bias condition of FIG. 3A in a window of time, wherein no problem of NCS or TDDB was identified or is observed as being originally present in timing diagram 150 by using Applicant’s definition of what a NCS or TDDB condition is as illustrated in FIG. 3B-C.  

          Hence, the claim(s) contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention




Response to Arguments
Applicant's arguments filed June 4, 2021 have been fully considered but they are not persuasive.

     Above, Examiner has presented evidence and reasons why persons skilled in the art would not recognize a description of the claimed subject matter in the applicant’s disclosure.  The Examiner has used the objective standard “does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed” for determining compliance with the written description requirement.  The Examiner has throughout prosecution reviewed the claims and the entire specification, including the specific embodiments, figures, and sequence listings, to understand how applicant provides or not provides support for the various features of the claimed invention.
     Applicant argues “that timing diagram 152 is only one embodiment that may be used to minimize or eliminate NCS and/or TDDB” but this is the ONLY timing diagram disclosed by Applicant to support the claimed embodiment.  
     Applicant states “For example, one of ordinary skill in the art may read the specification and figures, such as FIG. 3C illustrating the TDDB condition and timing diagram 150 showing voltages leading to the NCS and/or TDDB condition, and understand that a technique, among others, to reduce or eliminate the NCS and/or TDDB condition is to lower the word line power supply signal (e.g., labeled as PH 154 in timing diagram 150) below 4.2V and the world line OFF control signal (e.g., labeled as PHF 158) is at -0.2V. See FIGS. 3C, 4; and paragraphs [0016], [0028], [0038], [0045] of the specification.” but Applicant does not address or rebut the arguments made by Examiner including the observation that no TDDB or NCS condition matching that disclosed by Applicant in FIG. 3B-C is even observed to exist in 
     Applicant argues “Accordingly, such a time reduce or eliminate the NCS and/or TDDB condition is not only clearly shown between T1 and T2 and also between T3 and T4 in timing diagram 150 but also described in the specification with respect to FIGS 3.” but contrary to Applicant NO such clear disclosure of reducing or eliminating NCS and/or TDDB is observed between T1 and T2 and also between T3 and T4, and particularly this is not shown in timing diagram 150 because that is the original timing diagram without the lowering in voltage of signals.  Applicant states “Thus, one of ordinary skill in the art would minimize or eliminate the TDDB condition by reducing the PH during portions of time between T1 and T2 and/or between T3 and T4 that do not otherwise interfere with read/write operations as taught by the specification and figures” but such subject matter is not found in the disclosure, and by using the word “would” it seems that Applicant is trying to argue a case of obviousness instead of specifically pointing out where in the original disclosure is such subject matter disclosed.

     Applicant argues “Likewise, to reduce or eliminate NCS, a person of ordinary skill in the art can see that PH may also be reduced (e.g., below 2.5V). The reduced voltages may then be restored, at a later time. Indeed, the specification clearly states "By slightly dropping voltages (e.g., at times T2+W, T1+X), and then restoring the dropped voltages (e.g., at times T3-Y, T4-Z), the techniques described herein may provide for voltages at the NMOS device 130 that may reduce or eliminate NCS and/or TDDB." Specification, paragraph [0043]. Accordingly, Applicant has provided more than sufficient description alone as originally filed to describe the claimed matter in a way that a person of ordinary skill the art can make or use the invention. The figures simply add to the description. “ but yet again these time intervals are between T2 and T3 where NO TDDB and/or NCS conditions matching those in FIG. 3B-C are observed to even exist in the timing diagram 150 so it is unknown to one of ordinary skill in the art how lowering in voltage a signal during this time frame would reduce or eliminate a condition that is not even observed to exist before applying the invention.  
     These detailed points of argument need to be rebutted by Applicant.  Simply asserting and re-asserting that the invention does what is claimed is not convincing.
 
Application No. 16/150,996 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827